Citation Nr: 0734336	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the reduction in the veteran's VA pension award due 
to countable income was correct.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that reduced the veteran's pension 
award.  The veteran, who had active service from February 
1967 to February 1969, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  As of March 2003, the veteran was in receipt of 
nonservice-connected pension benefits which included benefits 
for a dependent wife with no reported income.

2.  In March 2003, the RO received information from the 
veteran's wife that she was in receipt of Social Security 
benefits, and her award of Social Security benefits was 
subsequently verified by the Social Security Administration 
as beginning in September 1999.


CONCLUSION OF LAW

The reduction of the veteran's VA pension award based on 
countable income was correct.  38 U.S.C.A. §§ 1503, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to insure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  While the record does not reflect 
that the veteran was provided notices contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the Board 
finds that he is not prejudiced by this omission because the 
veteran's claim on appeal involves the application of VA laws 
and regulations to undisputed facts.  More specifically, the 
veteran simply contends, in essence, that his wife's Social 
Security benefits should not be considered countable income 
for the purpose of calculation of his rate of nonservice-
connected disability benefit payments.  Since it is the law, 
and not the evidence, that is dispositive in this case, the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is not necessary.  

An opinion from the VA General Counsel has held that the VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim or required to 
develop evidence to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
he claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  Also, the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VA's duty to notify, or in the case, the absence 
of the contemplated notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) ("this 
Court has held that an error is nonprejudicial where the 
benefit sought could not have possibly been awarded as a 
matter of law.").  The Court has further held that strict 
adherence does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case.  Such adherence in this case would 
result in imposing additional burden on the VA and the 
veteran with no benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that no further action is necessary with respect to the 
VA's duty to notify.

The RO has also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103(A) and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  There was essentially no evidentiary development 
necessary in this case since the issue for resolution 
involves the legal characterization of a specific type of 
income received by the veteran.  The veteran and his 
representative have been kept apprised of the RO's action in 
that this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal.  Consequently, the Board will proceed to the merits 
of the veteran's claim.

The basic facts in this case are not in dispute.  A rating 
decision dated in October 1993 granted nonservice-connected 
pension benefits from December 16, 1991.  A letter from the 
RO to the veteran dated in October 1993 informed him of his 
pension award and that his award was based on income which 
included his Social Security benefits and no income from his 
wife.  An award letter to the veteran from the RO dated in 
March 2000 also reflects that the veteran's award of pension 
benefits was based on his Social Security income and no 
income from his spouse.

In March 2003, the veteran's spouse contacted the RO to 
inquire about a medical expense report.  In that telephone 
conversation, the veteran's spouse indicated that she 
received Social Security benefits.  The RO subsequently 
verified the veteran's and his spouse's Social Security 
awards, and in January 2004 informed the veteran of a 
proposed reduction in his pension award based on his wife's 
Social Security income.  When no response was received from 
the veteran, a letter to him dated in June 2004 effectuated 
the proposed reduction.  The veteran expressed disagreement 
with the reduction in his pension award, and in his 
substantive appeal he indicated that he did not understand 
why being a veteran had anything to do with his wife's 
receipt of Social Security benefits.  The veteran asserted 
that he did let the VA know about his wife receiving Social 
Security benefits.  

A VA administrative decision dated in February 2005 recited 
that the veteran's spouse had been on his pension award since 
January 1, 1992, and that she began receiving Social Security 
benefits in September 1999, with those benefits calculated in 
the veteran's pension award beginning January 1, 2002.  The 
decision noted that an overpayment of pension benefits for 
the period of time between October 1, 1999, and January 1, 
2002, should be created because the veteran's wife's monthly 
Social Security benefits were not counted.  However, the 
decision noted that the administrative error in processing 
was due solely to the actions of VA personnel and therefore 
the date of reduction or termination will be the last date of 
payment.  

Under VA regulations pertaining to the computation of income 
for pension benefits, 38 C.F.R. § 3.271(a) provides that 
generally payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  

VA regulations, specifically 38 C.F.R. § 3.272, provide for 
certain exclusions from income counted for pension purposes.  
Some of these exclusions include welfare consisting of 
donations from public or private relief, welfare or 
charitable organizations; the value of maintenance furnished 
by a relative, friend or charitable organization; 
reimbursement of any kind of casualty loss; and the profit 
realization from the disposition of real or personal property 
other than in the course of business.  There are also certain 
expenses that can be excluded from income, such as a portion 
of unreimbursed medical expenses; expenses of last illnesses, 
burials and just debts; and certain educational expenses.  
There are also exclusions from income of certain specific 
types of income, including distributions from the VA's 
Special Therapeutic and Rehabilitation Activities Fund; Agent 
Orange settlement payments; restitution to individuals of 
Japanese ancestry; payments made under the Radiation Exposure 
Compensation Act; amounts received under the Alaska Native 
Claims Settlement Act; amounts received as compensation under 
the Victims of Crime Act of 1984 and payments received under 
the Medicare Transitional Assistance Program.  There is, 
however, no exclusion from income for Social Security 
disability or retirement benefits.  See 38 C.F.R. § 3.272(a)-
(w).  

The veteran does not appear to dispute the actual amount of 
his or his wife's benefit award from the Social Security 
Administration utilized by the RO in calculating his yearly 
income.  Nor does the veteran appear to dispute the maximum 
income for VA purposes used by the RO in calculating the 
resulting award.  Rather, the veteran has suggested that his 
wife's payments from the Social Security Administration 
should not be counted.

As noted above, in calculating income for purposes for 
nonservice-connected disability pension benefits, payments of 
any kind from any source shall be counted as income during 
the 12-month annualized period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§ 3.271.  Significantly, under 38 C.F.R. § 3.272 there is no 
exclusions specifically for Social Security payments.  Since 
there is no exclusion for Social Security disability income 
contained in 38 C.F.R. § 3.272, that income must be included 
for purposes of calculating the veteran's pension award.  As 
such, the RO was correct in reducing the veteran's pension 
award based on his wife's Social Security income.  Therefore, 
this claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The reduction in the veteran's VA pension award based on 
countable income was proper and the appeal is denied.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


